Citation Nr: 0701834	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-39 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a left knee disability 
has been received and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Q. M.



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in November 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The issue of entitlement to service connection for a low back 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed August 1954 rating decision, the RO 
denied service connection for a left knee disability.

2.  The subsequently received evidence includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disability.

3.  A left knee disability was present in service; the 
evidence does not clearly and unmistakably establish that it 
existed prior to service and underwent no permanent increase 
as a result of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

2.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a left knee disability.  
Although the RO denied reopening of the claim, the Board must 
determine on its own whether the claim should be reopened 
because this is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

As explained below, the Board has determined that the 
evidence currently of record includes new and material 
evidence to reopen the veteran's claim.  In addition, the 
Board has also determined that the evidence currently of 
record is sufficient to establish the veteran's entitlement 
to service connection for left knee disability.  Therefore, 
no further development of the record is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 3.159 (2006).

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The veteran originally filed a claim for service connection 
for a left knee disability in June 1954.  In August 1954, the 
RO issued a rating decision, denying the veteran's claim 
based on its determinations that the veteran's left knee 
disability existed prior to the veteran's entrance onto 
active duty and was not aggravated by active duty.  The 
veteran did not perfect an appeal of this decision.  The 
veteran's claim to reopen was received in March 2003.  

At the time of the August 1954 decision, the evidence of 
record included the report of medical examination for 
enlistment dated in January 1954, indicating that the veteran 
was found to have a scar on his left leg and thigh and that 
his lower extremities were otherwise normal.  The report also 
indicates that the scar on the veteran's left leg was the 
result of an impaired fracture and a graft.  The record also 
included service medical records dated in February 1954, 
showing that the veteran had injured his leg and that he had 
been diagnosed with a sprained left knee.  Service medical 
records dated May 10, 1954, indicate that the veteran was 
complaining of buckling in the left leg.  The records also 
note that the leg was obviously deformed.  X-rays from that 
date showed evidence of an old healed fracture of the tibia 
and fibula and indicated that the bones around the knee 
showed some demineralization.  Also included in the record 
was the report of a May 2004 Medical Evaluation Board 
examination, noting that there was evidence of internal 
derangement of the left knee manifested y considerable 
instability on standing and walking, secondary to an injury 
sustained in November 1951.  In a report dated later in May 
1954, the Medical Board determined that the veteran was 
medically unfit for military service due to the left knee 
disability and that the left knee disability existed prior to 
service and was not permanently aggravated by active duty.

Following the August 1954 decision, the veteran submitted VA 
outpatient treatment records documenting treatment for his 
left knee in 2003 and more recently.  

The veteran also submitted testimony at the November 2006 
hearing before the undersigned.  During his testimony, the 
veteran claimed that although he fractured his tibia and 
fibula of the left leg prior to his entry into the military, 
he had recovered from that injury at the time of enlistment, 
and he sustained a separate and distinct injury to his left 
knee while on active duty.  It is the veteran's contention 
that this injury to his left knee while on active duty is 
what led to his current left knee disability.  

This evidence is not cumulative or redundant of the evidence 
previously of record; it relates to an unestablished fact 
necessary to substantiate the claim, i.e., that the left knee 
disorder prior to service had resolved before the veteran's 
entrance onto active duty.  Moreover, this evidence is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received, and the claim of 
entitlement to service connection for a left knee disability 
is reopened.

Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection can be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who served during a period of war, is presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated by such 
service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

While the report of the veteran's service entrance 
examination notes that the veteran had a scar on his left 
lower leg and thigh and that this scar was the result of an 
impaired fracture and graft, the record does not show that he 
was found to have a left knee disability on the examination 
for entrance onto active duty.  Accordingly, the presumption 
of soundness is applicable.

The veteran has consistently admitted that he injured his 
left leg in an automobile accident prior to joining the 
military.  Service medical records show that the veteran 
reported this pre-existing injury when being treated for 
subsequent injuries to his left knee while on active duty.  
However, the veteran has also consistently asserted that he 
had completely recovered from his pre-existing injury at the 
time of his enlistment for active duty.  

Evidence in the record indicates that approximately three 
months after injuring his left knee in service, the veteran 
was medically discharged from the military due to internal 
derangement of the left knee, manifested by considerable 
instability on standing and walking.  Although the Medical 
Evaluation Board was of the opinion that the disability was 
not aggravated by active duty, the Board has found the 
veteran's testimony to be credible.  Consequently, the Board 
finds that the evidence does not clearly and unmistakably 
establish that the veteran's left knee disability was not 
aggravated by active duty.  Accordingly, the presumption of 
soundness has not been rebutted, and the veteran is entitled 
to service connection for this disability.


ORDER

Service connection for a left knee disability is granted.




REMAND

During his testimony at the November 2006 Board hearing, the 
veteran claimed that he has developed a low back disability 
as a result of his left knee disability.  Outpatient 
treatment records from the VA Medical Center in Tampa, 
Florida dated from April 2003 to December 2004 indicate that 
the veteran was seen for complaints of lower back pain which 
he attributed to previously disclosed left knee pain.  
Despite these findings, the medical evidence of record does 
not show that a current low back disability has been 
diagnosed.  In light of the veteran's contentions and the 
fact that the Board has found that service connection for a 
left knee disability is warranted, the Board has determined 
that he should be afforded a VA examination to determine the 
etiology of any currently present low back disability. 

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided any 
additional notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  Then, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present disorders of his low 
back.  Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  A diagnosis of a low back 
disability should be confirmed or ruled 
out.  If a low back disability is 
diagnosed, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder was caused or chronically 
worsened by the veteran's left knee 
disability.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for a low back 
disability on a de novo basis.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, a supplemental 
statement of the case should be provided to 
the veteran and his representative and they 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


